Per Curiam.
The act of 1834 gives administrators de bonis nona, right to recover from their predecessors all the assets remaining in their hands; to commence and prosecute actions on promises to them; “to sue forth and defend writs of error, writs of scire facias, and writs of execution, on judgments obtained by, or in the name of, the executors or administrators into whose place they may have come; and to proceed with and perfect all unexecuted executions which may have been issued thereon at the instance of such predecessors.” The objection to this execution is, that it is not founded on a judgment for a debt or duty to the testator; but is it not founded on an implied promise to the executrix ? It is founded on a judgment against the defendant as the agent of the executrix, for a loss suffered by his negligence in collecting, or disposing of the assets; and if it were her loss, instead of being that of the estate, there would be great force in the argument. But she would *387be liable to the estate only, for having employed an unfit agent, and the defendant will not pretend that he was such. The object of the statute was to bring into the hands of the administrator de bonis non every thing that, when recovered, would go in a course of-administration; and if no person but the personal representative of the executrix could have execution of this judgment, he would be liable to pay it over to the administrator; and this, which shows that it is part of the assets, would be attended with risk, delay, expense, and unnecessary circuity. The substitution, therefore, was proper.
Rule discharged.